Citation Nr: 0021826	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-06 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1975 to March 
1979.  He died in October 1997, and the appellant is his 
former spouse.  The appellant and the veteran had a child, 
who is currently a minor, during their marriage.  The 
appellant's appeal comes before the Board of Veterans' 
Appeals (BVA or Board) from a November 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


FINDING OF FACT

The appellant has submitted no competent medical evidence 
that demonstrates a nexus or relationship between the 
veteran's death and service or a disability of service 
origin.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the veteran's 
death in order to establish entitlement to Dependency and 
Indemnity Compensation (DIC).  She has stated that the 
veteran's service-connected Guillain-Barre syndrome, 
evaluated as 100 percent disabling at the time of the 
veteran's death, played a significant role in the death.  A 
claimant of DIC benefits must establish that a disability of 
service origin caused, hastened, or substantially and 
materially contributed to death.  See 38 U.S.C.A. § 1310(b); 
38 C.F.R. § 3.312.  The death of a veteran will be considered 
as having been due to a service-connected disability where 
the evidence establishes that such disability was either the 
principal or contributory cause of death.  See 38 C.F.R. 
§ 3.312.  The principal cause of death is one which, 
singularly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c).

The threshold question before the Board, however, is whether 
the appellant has presented a well-grounded claim for service 
connection for the cause of the veteran's death.  A well-
grounded claim is one that is plausible, capable of 
substantiation, or meritorious on its own.  See 38 U.S.C.A. 
§ 5107 (West 1999).  While a claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim for service connection for the cause of the veteran's 
death consists of (1) evidence of the veteran's death, (2) 
evidence of incurrence or aggravation of a disease or injury 
in service, and (3) competent medical evidence of a nexus 
between the in-service injury or disease and the veteran's 
death.  See Carbino v. Gober, 10 Vet. App. 507 (1997).  In a 
cause of death case, the determinative issue is whether the 
cause of the veteran's death can be linked to his period of 
active service or any of his service-connected disabilities.  
Because this issue involves medical causation or a medical 
diagnosis, competent medical evidence is required, rather 
than lay evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).

During his lifetime, the veteran had established service 
connection for residuals of Guillain-Barre syndrome with 
bilateral loss of use of lower extremities as 100 percent 
disabling, and a low back disorder as 10 percent disabling.  
His death certificate indicates that the immediate cause of 
his death was coronary artery disease.  However, the record 
contains no indication that the veteran's Guillain-Barre 
syndrome caused or significantly contributed to his death.  
Likewise, although the death certificate also indicates that 
bipolar disorder was another significant contributor to the 
veteran's death, the record does not contain any indication 
that Guillain-Barre syndrome had any connection to any 
psychiatric condition.  The veteran had also established 
service connection for a low back disorder as 10 percent 
disabling at the time of his death, but no evidence of record 
shows any correlation between a low back disorder and the 
veteran's death. 

Because the appellant has not submitted any competent medical 
evidence that the veteran's death has any connection with his 
active duty or any service-connected disability, her claim 
must be denied as not well grounded.  The Board emphasizes 
that the veteran's death has not been linked to his period of 
active service or any of his service-connected disabilities.  
Instead, the death certificate provides evidence that 
coronary artery disease caused his death.  Because the 
appellant is a layperson, her contentions by themselves do 
not constitute competent medical evidence of the existence of 
a nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  As the record does not contain a medical opinion 
that the veteran's death was caused, hastened, or 
substantially and materially contributed to by a disability 
of service origin, the Board must conclude that the appellant 
has not met her initial burden of submitting evidence of a 
well-grounded claim for DIC benefits under 38 U.S.C.A. 
§ 1310, based on entitlement to service connection for the 
cause of the veteran's death.

Moreover, because the Board is not aware of the existence of 
additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See Robinette v. Brown, 8 Vet. App. 
at 77-78.  That notwithstanding, the Board views its 
discussion as sufficient to inform the appellant of the 
elements necessary to well ground her claim and to explain 
why her current attempt fails.


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

